DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
3.    The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.    This Office action is in response to communications received on May 9, 2022. Claims 1-20 are pending and addressed below.

Response to Arguments
Applicant’s amendments are sufficient to overcome the claim objections set forth in the previous office action.
Applicant’s amendments are sufficient to overcome the 35 U.S. C. 112(b) rejections set forth in the previous office action.
Applicant’s filing of a proper terminal disclaimer on 5/9/2022 is sufficient to overcome the nonstatutory double patenting rejections set forth in the previous office action.

Allowable Subject Matter
8.    Independent claims 1, 9 and 17 are allowed. Dependent claims 2-8, 10-16 and 18-20 are allowed based on their dependency.

9.    The following is an examiner’s statement of reasons for allowance:

Claim 1 recites, inter alia, “accessing, by the computing hardware based on the data breach information and the indication of the one or more affected jurisdictions, an ontology mapping a plurality of data breach response requirements to respective questions in a master questionnaire; determining, by the computing hardware, data responsive to the questions in the master questionnaire based at least in part on the data breach information; determining, by the computing hardware and based on the ontology and the data responsive to the questions in the master questionnaire, a data breach response requirement set for the one or more affected jurisdictions”.

The closest prior art made of record is:
Bekker et al. (U.S. Pub. No. 2013/0179988) – which discloses determining breach requirements and generating a checklist – paragraphs [0830]-[0862]
Sloane (U.S. Pub. No. 2019/0087570) – which discloses generating a questionnaire associated with data exposure – paragraph [0037]

While the prior art does disclose determining requirements for a data breach and generating checklists and questionnaires, the prior art is not considered to disclose the cited limitation of claim 1, in combination with the other limitations. Therefore, claim 1 is considered to recite allowable subject matter. Claims 9 and 17 are considered to recite allowable subject matter for similar reasons to claim 1. Dependent claims 2-8, 10-16 and 18-20 are considered to contain allowable subject matter based on their dependency.
13.    None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application before the effective filing date of the claimed invention.

14.    Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Federgreen et al. (U.S. Pub. No. 2015/0154520) – cited for teaching receiving breach information and outputting a breach report – Fig. 1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS J PLECHA/Examiner, Art Unit 2438